
	
		II
		112th CONGRESS
		2d Session
		S. 3517
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the centennial of the Panama-Pacific International Exposition
		  and the Panama Canal.
	
	
		1.Short titleThis Act may be cited as the
			 Panama-Pacific International Exposition and Panama Canal Commemorative
			 Coins Act.
		2.FindingsThe Congress finds the following:
			(1)The 1915 Panama-Pacific International
			 Exposition was a world’s fair held in San Francisco, California. The Exposition
			 ran from February 20 until December 4, 1915.
			(2)The Exposition
			 commemorated the completion of the Panama Canal and the 400th Anniversary of
			 the discovery of the Pacific Ocean by the Spanish explorer Vasco Nunez de
			 Balboa.
			(3)The event was a
			 significant factor in the economic recovery of San Francisco, which had been
			 nearly destroyed by an earthquake and subsequent fire in 1906.
			(4)President William
			 Howard Taft announced the choice of San Francisco as location of the Exposition
			 in 1911, and construction began shortly thereafter.
			(5)There were
			 hundreds of buildings on the grounds; most were built to last only the duration
			 of the Exposition. Every State then in the Union was represented with a
			 building. Many nations were represented at the Exposition as well: 22 foreign
			 governments had buildings. The fair occupied 76 city blocks.
			(6)The only building
			 to survive the Exposition, and its most visible remnant, is the Palace of Fine
			 Arts, which was designed by noted architect Bernard R. Maybeck.
			(7)Congress
			 authorized the United States Mint to issue five different coins dated 1915 in
			 connection with the Panama-Pacific International Exposition. The coins
			 represent a high water mark for American commemorative coins. Produced at the
			 San Francisco Mint, these were the first United States commemorative coins to
			 bear the motto In God We Trust, and included the silver
			 Panama-Pacific half dollar and four gold coins in denominations of one dollar,
			 2½ dollars, a 50-dollar round coin, and a unique 50-dollar octagonal
			 coin.
			(8)The octagonal $50 gold piece was the
			 largest coin authorized by Congress, and the first minted since 1852 in a shape
			 other than round.
			(9)The Panama Canal,
			 which cuts across the Isthmus of Panama, was built between 1890 and 1914. It
			 was the world’s greatest engineering feat of its time and required a labor
			 force of almost 40,000.
			(10)While the initial
			 French efforts to build the canal were disastrous, President Theodore
			 Roosevelt, recognizing the value of a canal, led the United States in buying
			 the equipment and concession of the unsuccessful French effort to build the
			 canal for $40 million, and championed the effort that overcame malaria and
			 immense logistical problems. The Canal opened on August 15, 1914—401 years
			 after Balboa first crossed Panama.
			(11)Stretching 51
			 miles, the Panama Canal connected the Atlantic Ocean and the Pacific Ocean,
			 saving sailors a dangerous 8,000-mile journey around Cape Horn and through the
			 Straits of Magellan, and cutting in half the time previously required to sail
			 between the oceans.
			(12)The United States
			 should mark the centennial of this important event in San Francisco and the
			 monumental achievement of the opening of the Panama Canal.
			(13)The proceeds from
			 the surcharge on the sale of such commemorative coins will assist in supporting
			 the educational programs of the San Francisco Museum and Historical Society and
			 the preservation of Theodore Roosevelt’s home in Oyster Bay, New York.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins:
				(1)$5 octagonal
			 gold coinsNot more than 50,000 $5 coins, which shall—
					(A)be octagonal in
			 shape;
					(B)weigh 8.359
			 grams;
					(C)have a distance
			 between two opposing vertices of 0.850 inches; and
					(D)contain 90 percent
			 gold and 10 percent alloy.
					(2)$5 round gold
			 coinsNot more than 50,000 $5 coins, which shall—
					(A)be round in
			 shape;
					(B)weigh 8.359
			 grams;
					(C)have a diameter of
			 0.850 inches; and
					(D)contain 90 percent
			 gold and 10 percent alloy.
					(3)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(4)Half dollar clad
			 coinsNot more than 500,000
			 half dollar coins, which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins, contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section
			 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of
			 section
			 5134 of title 31, United States Code, all coins minted under
			 this Act shall be considered to be numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be a close likeness of the two gold and one
			 half dollar coins issued by the San Francisco Mint at the opening of the
			 Pan-Pacific Exposition and the medal awarded to every United States citizen who
			 worked for a continuous 2-year period on the construction of the Panama
			 Canal.
				(2)Specific design
			 requirements
					(A)$5 gold
			 coinsThe $5 octagonal gold
			 coins minted under this Act and the $5 round gold coins minted under this Act
			 shall be a close likeness of the octagonal Panama-Pacific Exposition $50 gold
			 coin and the round Panama-Pacific Exposition $50 gold coin, respectively. Such
			 coins—
						(i)shall have an obverse depicting the head of
			 the goddess Minerva, with a Corinthian-style helmet, enclosed in a ring of
			 beads;
						(ii)with a reverse—
							(I)depicting an owl perched on a pine bough
			 complete with four pine cones and multiple sprigs of pine needles surrounded by
			 the same ring of beads depicted on the obverse; and
							(II)depicting,
			 outside this ring, the inscriptions PANAMA-PACIFIC EXPOSITION
			 and SAN FRANCISCO in a single line of text circling the entire
			 rim, with the words separated by dots; and
							(iii)with respect to the octagonal coin, such
			 coin shall also have an obverse and reverse that depicts, in the eight angles
			 of the vertices, eight stylized dolphins that form an outer circle.
						(B)$1 silver
			 coinsThe $1 silver coins
			 minted under this Act shall be designed—
						(i)to be a close likeness, in the form of a
			 coin, of the Roosevelt Medal—
							(I)awarded to every
			 United States citizen who worked for a continuous 2-year period on the
			 construction of the Panama Canal;
							(II)issued as a
			 result of an Executive Order dated June 23, 1907, by President Theodore
			 Roosevelt;
							(III)designed by
			 artist F.D. Millet; and
							(IV)struck by the
			 United States Mint in Philadelphia;
							(ii)with an obverse depicting the image of
			 President Theodore Roosevelt; and
						(iii)with a
			 reverse—
							(I)depicting the
			 Culebra Cut, a 9-mile, 272-foot-deep excavation through the Cordillera
			 Mountains;
							(II)displaying the
			 Canal Zone motto THE LAND DIVIDED, THE WORLD UNITED inscribed on
			 the horizon; and
							(III)displaying the legend PRESENTED BY
			 THE PRESIDENT OF THE UNITED STATES around the border, except that the
			 Secretary may, after consultation with the Commission of Fine Arts and review
			 by the Citizens Coinage Advisory Committee, choose to omit such legend.
							(C)Half dollar clad
			 coinsThe half dollar clad
			 coins minted under this Act shall be designed—
						(i)to be a close likeness of the 1915 Panama
			 Pacific Exposition half dollar coin;
						(ii)with an obverse
			 depicting Columbia scattering flowers from a cornucopia held by a small child
			 towards a sunset on the Golden Gate (prior to the construction of the now
			 famous bridge), which was designed by the Mint’s then-Chief Engraver, Charles
			 Barber; and
						(iii)with a reverse
			 depicting an eagle resting on the union shield with an oak branch to its left,
			 for stability and strength, and an olive branch to its right, for peace,
			 credited to Barber’s assistant George T. Morgan, designer of the Morgan
			 dollar.
						(3)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year—
						(i)depicted in Roman
			 numerals (MMXV), in the case of the $5 and half dollar coins;
			 and
						(ii)2015,
			 in the case of the $1 coins; and
						(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2015.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of—
				(1)$35 per coin for
			 the $5 coin;
				(2)$10 per coin for
			 the $1 coin; and
				(3)$5 per coin for the half dollar
			 coin.
				(b)DistributionSubject
			 to section
			 5134(f)(1) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 promptly paid by the Secretary as follows:
				(1)Three-quarters of the surcharges to the San
			 Francisco Museum and Historical Society for the design and construction of
			 appropriate exhibitions in the San Francisco Museum and Historical Society,
			 including the necessary adaptive reuse of the Old Mint, commemorating the
			 Panama-Pacific International Exposition, as well as the development of
			 appropriate exhibitions at the Palace of Fine Arts on the grounds of the former
			 Panama-Pacific International Exposition.
				(2)One-fourth of the surcharges to the
			 National Park Foundation to be used for programs, construction, or preservation
			 work at President Theodore Roosevelt’s home in Oyster Bay, New York.
				(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of each of the organizations referred
			 to in subsection (b) as may be related to the expenditures of amounts paid
			 under such subsection.
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under
			 section
			 5112(m)(1) of title 31, United States Code (as in effect on the
			 date of the enactment of this Act). The Secretary of the Treasury may issue
			 guidance to carry out this subsection.
			
